Citation Nr: 1430406	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-17 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right fifth hammertoe.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities.

6.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected left knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to December 1994.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has denied the claim for service connection for a low back disability.  The Board notes that the RO indicated in the record that "[t]he low back claim is not secondary to the knee."  See November 2009 Report of General Information.  However, the Veteran's claim includes the theory that the low back disability is due to the service-connected left knee disabilities.  See e.g., August 2009 claim.  Therefore, the Board has broadened the issue to include consideration for whether service connection is warranted on a secondary basis.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  

The Board notes that in November 2009, the Veteran called the RO and indicated that he intended to file a notice of disagreement against the August 2009 rating decision that denied the claims for service connection for tuberculosis, right fifth hammertoe, and bilateral pes planus.  See November 2009 Report of General Information.  The Veteran filed a notice of disagreement in September 2010, which was over one year after the August 2009 rating decision.  Therefore, the September 2010 notice of disagreement was not timely.  See 39 C.F.R. §§ 20.201, 20.302 (notice of disagreement must be a written communication, and must be filed within one year of the notice of the determination to be timely).  However, because the RO treated the notice of disagreement as timely filed, and the Veteran submitted a timely Form 9 appeal, the RO has led the Veteran to believe that the claims for service connection for right fifth hammertoe and bilateral pes planus are on appeal.  Therefore, these claims are appropriately before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

The Board notes that the Veteran did not file the September 2010 notice of disagreement against the August 2009 denial of service connection for tuberculosis.  Therefore, this issue is not on appeal.

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the March 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

The issues of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities, and for a low back disability, to include as secondary to the service-connected left knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeals, the Board received written notification from the Veteran that a withdrawal of the appeals for entitlement to service connection for right fifth hammertoe and bilateral hearing loss is requested.

2.  Bilateral pes planus was noted on the Veteran's examination upon entry into active service and therefore pre-existed his entrance into active service.  

3.  There was no measured worsening of bilateral pes planus during service, and bilateral pes planus is not otherwise shown to have been caused or aggravated by service. 

4.  The Veteran does not currently have a disability that is manifested by ringing in the ears, and the Veteran's symptoms of ringing in the ears are within the normal range.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeals for entitlement to service connection for right fifth hammertoe and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).

2.  Bilateral pes planus was not aggravated in service, and bilateral pes planus was not otherwise incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107(West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn in writing in March 2014 the appeals for entitlement to service connection for right fifth hammertoe and bilateral hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in July 2009 and October 2009, in which the Veteran was notified of how to substantiate his claims for service connection for bilateral pes planus and tinnitus, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record. 

Further, the Veteran was afforded a VA audiological examination in December 2009, and a December 2009 addendum opinion followed.  The examiner conducted an examination and based her opinions on the Veteran's history and lay statements.  The examiner opined that the Veteran does not have a current disability of tinnitus. 

The Board acknowledges that the Veteran alleges that the December 2009 examination is inadequate because the examiner did not consider the in-service report of tinnitus.  See September 2010 notice of disagreement.  However, in the addendum opinion the examiner noted and therefore clearly considered the Veteran's in-service ringing of the ears.  The Veteran also states that the examiner "went as far as to try to convince me, it was the 'humidity' or that 'I rise too quickly in the morning.'"  The Veteran states that he knew right then that he would not be cared for properly.  Id.  However, the examiner's assessment of the Veteran's current condition is based on sound medical principles, a review of the Veteran's history, and the Veteran's lay statements.  The examiner's statements as to potential causes for the Veteran's current symptoms do not render the examination inadequate.  The Veteran also contends that the examination is inadequate because the examiner stated that occasional tinnitus occurs in the normal population, but "there was nothing normal about a 21 year old recruit complaining of ...tinnitus less than one year into a four year [service commitment]."  Id.  In her opinion that the Veteran's current symptoms are within the normal range, the examiner appropriately considered the Veteran's current symptomatology.  The Veteran's symptoms in service and prior to the appeal period are not dispositive in the examiner's determination regarding whether the Veteran has a current disability.  Accordingly, the Board finds the December 2009 VA examination in conjunction with the addendum opinion is adequate.  

Regarding bilateral pes planus, as discussed below, the claim turns on whether there was a worsening of the disability in service.  Regarding tinnitus, as discussed below, the claim turns on whether the Veteran has a current disability manifested by ringing in the ears.  

Because there is no evidence showing symptomatic manifestations of bilateral pes planus during service, as discussed below, there is no indication of an in-service incurrence or aggravation of bilateral pes planus.  Therefore, obtainment of a VA examination regarding bilateral pes planus is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board acknowledges that VA treatment records from June 1996 to March 2007, and from March 2012 to present, are not associated with the record.  Also, private treatment records from Dr. K. K., Dr. M. E., Dr. R. M., Dr. E. R., Dr. R. L., and Dr. B. R. are not associated with the record.  See April 2013 private treatment record from King Evaluation Center; March 2014 Board hearing transcript at pgs. 5, 24.  However, as these records would show the presence of a disability after service, these records would provide any new information to show symptomatic manifestations of bilateral pes planus during service.  Also, though these records may show the presence of ringing in the ears, these records would not provide any new information as to the existence of tinnitus, as the Veteran has endorsed recurrent ringing in the ears since service.  Thus, the failure to obtain these outstanding VA treatment records is not prejudicial to the Veteran and is therefore harmless error.

The Board also acknowledges that in-service base hospital treatment records from 1991 or 1992 at Camp Darby, Italy are not associated with the record.  See e.g., September 2010 notice of disagreement.  However, the Veteran stated that he was treated at the hospital for the back following a motor vehicle accident.  Therefore these records would not show in-service treatment for bilateral pes planus, nor would they show a current disability of tinnitus.  Thus, the failure to obtain these records is not prejudicial to the Veteran and is therefore harmless error.  

The Board also acknowledges that records pertaining to the Veteran's claims for workers' compensation disability benefits, to include from the U.S. Department of Labor and the Texas Department of Labor, are not associated with the record.  However, as the Veteran has not indicated that he has claimed for workers' compensation disability benefits based on bilateral pes planus.  Specifically, the record suggests that the claimed work-related disabilities pertain to the back and knees.  See 1996 to 1997 private treatment records from Southwest Orthopedic Institute; December 2013 private treatment records from Texas Orthopaedic Associates.  Therefore, these records would not show in-service treatment for bilateral pes planus.  Also, though these records may show the presence of ringing in the ears, these records would not provide any new information as to the existence of tinnitus, as the Veteran has endorsed recurrent ringing in the ears since service.  Thus, the failure to obtain these records is not prejudicial to the Veteran and is therefore harmless error.  

For these reasons, the Board concludes VA has satisfied its duty to assist.

Principles of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Conditions recorded in examination reports are considered as noted.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 



If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 


Bilateral Pes Planus

The November 1990 examination performed upon entry into service noted the Veteran's pes planus, and the report indicated that the pes planus is not considered disabling and is moderate and asymptomatic.  Thus, the presumption of soundness does not apply as the Veteran's bilateral pes planus was noted on the examination upon entry into service, and the Veteran concedes in his September 2009 statement that the disability pre-existed service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran contends that his bilateral pes planus was aggravated in service.  See e.g., September 2010 notice of disagreement.  The Veteran states that the Air Force did not provide any treatment or care to prevent his pes planus from becoming worse.  Id.  The Veteran states that the Air Force ignored his pes planus and it became a medical issue.  Id.  The Veteran contends that "because of the poorly fitted combat boots with no arch support, currently my feet are severely flat to the point that I am now being issued molded foot soles for all my footwear."  Id.  The Veteran stated that his case is one of moderate pes planus "that goes untreated and unmentioned."  Id.   

The Veteran is currently assessed with painful bilateral flat feet.  See e.g., December 2009 VA treatment record.  The Board acknowledges that a private x-ray report shows an impression of significant gastrocnemius contracture bilaterally, left is worse than right with resultant midfoot, forefoot overload; right side with hallux rigidus, difficulty with forefoot weight bearing.  See December 2013 private treatment records from Texas Orthopaedic Associates.  The Veteran is certainly competent to report his symptoms and observations, such as painful feet.  Further, the Board does not doubt that the Veteran's bilateral pes planus is currently worse than it was during service.  

However, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of bilateral pes planus during service.  There is no medical evidence or lay allegation showing that symptoms of bilateral pes planus manifested during service.  For example, in an August 1994 in-service examination performed for the purpose of short separation, the Veteran's feet are noted as normal.  In the September 1994 report of medical history, the Veteran denied having ever had foot trouble.  Further, by the Veteran's own admission, his bilateral pes planus went untreated and unmentioned.  For these reasons, the Board finds that there has been no measured worsening of bilateral pes planus during service; thus, the Veteran has not met his burden to show aggravation of bilateral pes planus during service.  

Overall, there is no evidence showing an in-service increase or aggravation of bilateral pes planus.  Accordingly, the presumption of aggravation does not arise, and it is unnecessary to discuss whether there is sufficient evidence to rebut the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The Veteran's disability is not otherwise shown to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.  For these reasons, the Board holds that service connection for bilateral pes planus is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

As the preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus, the claim must be denied.  38 U.S.C.A. § 5107.   
 
Tinnitus

The Veteran contends that he has tinnitus that is related to service.  The Veteran reports that he had ringing in his ears in service and since service.  The Veteran has reported that a constant ringing began in his ears in service after exposure to noise in service.  See September 2010 notice of disagreement.  The Veteran states that currently he continues to hear ringing with pressure followed by popping.  Id.       

The service treatment records show that in July 1993 the Veteran reported ringing in ears.  See July 1993 Hearing Conservation Examination.  The service treatment records also show that the Veteran was exposed to noise in service.  For example, in December 1991, the Veteran was afforded a reference audiogram following exposure in noise duties, and "impulse noise" was noted.  It is also noted that the Veteran is routinely exposed to hazardous noise.  Thus, the Board concedes that the Veteran was exposed to hazardous noise in service.      

On VA examination in December 2009, the Veteran complained of tinnitus and "popping in ear."  The Veteran reported a history of noise exposure in service.  Regarding the date and circumstances of onset, the Veteran stated, "Can't say when it started."  The Veteran reported that he thinks that symptoms are in both ears, but he is not sure.  The Veteran indicated that the symptoms are recurrent and intermittent and occur three times in ten days with a duration of one to two minutes.  In the December 2009 addendum opinion, the examiner noted that the Veteran complained of ringing in the ears in service.  The examiner opined that "the bilateral occasional tinnitus described by the Veteran should not be considered pathologic since occasional tinnitus occurs in the normal population without hearing loss.  

VA treatment records show that in October 2009, the Veteran reported fullness in the left ear with occasional tinnitus for the last two years.   

The Board notes that the Veteran is certainly competent to report his symptoms of tinnitus, such as ringing and popping in his ears.  Further, the Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board acknowledges that the Veteran stated once in the October 2009 VA treatment record that the onset of occasional symptoms of tinnitus was in 2007, and on VA examination in December 2009, the Veteran could not state when symptoms began.  However, the remaining lay statements and the service treatment records show that the onset of symptoms was in service.  The Board does not find that these October 2009 and December 2009 statements render the Veteran not credible.  

Though the Veteran is competent to diagnose himself with tinnitus and the Board finds him credible, the Board finds that December 2009 VA examiner's opinion is of more probative value than the Veteran's lay diagnosis of tinnitus, as the VA examiner has specialized medical knowledge and training regarding the nature of the Veteran's symptoms such as ringing of the ears.  Also, the examiner based her medical opinion on the Veteran's history and lay statements, to include the Veteran's own statements regarding the frequency and duration of symptoms.  Thus, the December 2009 VA examiner's opinion outweighs the Veteran's lay diagnosis of tinnitus.  The December 2009 VA examiner opined that the Veteran's occasional symptoms are not pathologic.  Therefore, the Veteran's symptoms are within the normal range and do not constitute a disability.  The Board acknowledges that the Veteran reported "constant" ringing in the ears that began in service.  See September 2010 notice of disagreement.  However, by the Veteran's own admission, his symptoms during the appeal period are intermittent and occasional and each occurrence has a duration of one to two minutes. 

The Board does not doubt that the Veteran had ringing in the ear in service and has had recurrent ringing in the ear since service.  However, in light of the December 2009 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran has a current disability of tinnitus.  For these reasons, though the Board concedes that the Veteran was exposed to noise in service, the Board finds that the first Shedden element, a present disability, is not met, and service connection for tinnitus is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

The appeal of the issue of entitlement to service connection for right fifth hammertoe is dismissed.

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

The Veteran contends that he has a right knee disability and a low back disability that are related to service, to include as secondary to the service-connected left knee disabilities.  See e.g., August 2009 claim.  

The Veteran was afforded a VA examination regarding the right knee in December 2009 that was inadequate as the examiner did not address whether a right knee disability was directly related to service or aggravated by the service-connected left knee disabilities.  Accordingly, the Veteran should be scheduled for a new VA examination to determine the nature and the etiology of a right knee disability, to include as secondary to the service-connected left knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The Veteran was afforded a VA examination regarding the low back in December 2009, and an addendum opinion was submitted in May 2011.  The examination and addendum opinion are inadequate as the examiner did not address whether the Veteran's diagnosed low back disability was aggravated by the service-connected left knee disabilities.  Therefore, a new VA examination is warranted to determine the nature and etiology of the Veteran's low back disability, to include as secondary to the service-connected left knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In the November 2009 Report of General Information, the Veteran stated that he has received VA treatment since June 1996, but he would like VA to consider his most recent VA treatment.  The Board notes that VA treatment records from June 1996 to March 2007 have not been associated with the record.  Because these records may provide information that is relevant to the claims on appeal, these records should be associated with the claims file.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran indicated that he was in a motor vehicle accident in service and was treated at a hospital at Camp Darby, Italy.  See e.g., September 2010 notice of disagreement.  The Veteran indicates that this accident occurred in 1991, and the service treatment records show that the Veteran was in a motor vehicle accident in 1992.  These in-service hospital treatment records from 1991/ 1992 should be obtained and associated with the claims file.  38 C.F.R. § 3.159.  The record also indicates that the Veteran has claimed for workers' compensation disability benefits.  See 1996 to 1997 private treatment records from Southwest Orthopedic Institute; December 2013 private treatment records from Texas Orthopaedic Associates.  Complete records pertaining to the Veteran's workers' compensation claims should be obtained and associated with the claims file.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to the right knee and the low back, specifically to include treatment records from (a) Dr. K. K., (b) Dr. M. E., (c) Dr. R. M., (d) Dr. E. R., (e) Dr. R. L., and (f) Dr. B. R.  See April 2013 private treatment record from King Evaluation Center; March 2014 Board hearing transcript at pgs. 5, 24.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.    

2. Request complete copies of any records, to include medical records, pertaining to the Veteran's claims for workers' compensation disability benefits, to include from the U.S. Department of Labor and the Texas Department of Labor.  All attempts to fulfill this development should be documented in the claims file.    

3. Attempt to obtain the inpatient clinical records pertaining to hospitalization of the Veteran in 1991 and 1992 in service at Camp Darby, Italy.  All attempts to fulfill this development should be documented in the claims file.    

4. Obtain all outstanding pertinent VA treatment records, to include VA treatment records from June 1996 to March 2007, and from March 2012 to present.  

Associate all records obtained with the paper claims file or on Virtual VA/ VBMS.  

5. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any of the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6. Afterwards, please schedule the Veteran for VA medical examinations.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

The examiner is asked to please address the following:

(a) Please note the nature and diagnoses of (1) a right knee disability, and (2) a low back disability.  Please specify whether the Veteran has arthritis of the right knee and/or the low back.  

(b) Regarding any diagnosed right knee and low back disability, please opine whether it is at least as likely as not (probability of 50 percent) that such diagnosed disability is etiologically related to service.  

If the Veteran has arthritis of the right knee and/or the low back, please opine whether it is at least as likely as not (probability of 50 percent) that the arthritis manifested in service or within one year after service.  
  
      The examiner's attention is invited to the following:

(1) A June 1993 in-service x-ray report noting bilateral knee pain status-post trauma, and a June 1993 in-service consultation report noting objective evidence of tenderness of the post lateral right knee.  See service treatment records. 

(2) Complaints of low back pain, to include on the right side, following an in-service motor vehicle accident.  See April 1992 service treatment record.

(3) Private treatment records showing that the Veteran complained of right side low back pain.  See e.g., June 1997 private treatment records from Southwest Orthopedic.  

(4) Service treatment records showing that the Veteran was stabbed in the back with a knife.  See e.g., December 1994 in-service x-ray report.  

(c) Regarding any diagnosed right knee and low back disability that is not related to service, please opine whether it is at least as likely as not (probability of 50 percent) that any such disability was caused by the service-connected left knee disabilities.

The examiner's attention is invited to the Veteran's contention that his right knee disability is a result of favoring the right knee to compensate for the left knee disabilities. 

(d) Regarding any diagnosed right knee and low back disability that is not related to service or the left knee disabilities, please opine whether it is at least as likely as not (probability of 50 percent) that any such disability was aggravated (i.e., worsened) beyond the natural progress by the service-connected left knee disabilities.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee disabilities.  

The examiner's attention is invited to the Veteran's contention that his right knee disability is a result of favoring the right knee to compensate for the left knee disabilities. 

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

7. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


